Title: From Alexander Hamilton to Peter Anspach, 2 December 1790
From: Hamilton, Alexander
To: Anspach, Peter


Treasury DepartmentDec. 2. 1790.
Sir
Being desirous to carry into execution the intentions of the legislature in regard to the Claims upon the department of the late Quarter Master general, it is my wish, if agreeable to you, that you should undertake the business of collecting the documents, of receiving the claims and of stating them from time to time in returns that shall comprehend a number of them to the Auditor of the Treasury. For this purpose I am disposed to appoint you a Clerk in this department, with an allowance as limited by law, at the rate of five hundred dollars per annum, while you shall be employed. On the admission of any one of the statements you shall make, it is proposed to place in your hands a sum of money adequate to its discharge, in order that you may pay the individuals. You will be expected to account regularly for the money by furnishing proper receipts, shewing its application & exonerating the United States.
I shall confide in due exertions & dispatch on your part to accommodate the individuals, and to shorten as much as possible the extra charge to the public. This will not only be a satisfaction to yourself, but may have its effect in recommending you to future notice.
I am, Sir, Your obedt. servant
Alex Hamilton
Mr. Peter AnspachNew York.
